DETAILED ACTION
Claims 35, 36, 40-43, 45, 46, and 51-52 have been amended.
Claims 37 and 44 have been canceled.
Claims 54 and 55 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections to the figures 2A-2C, and 3A-B have been withdrawn in light of applicant’s amendments to figures and the specification made December 23rd, 2021. 
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. With respect to claim“a support structure configured to be released in the aneruysm” as recited in amended claims 35 and 45. However, examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all the structural requirements of the claimed invention as discussed previously and herein. Applicant argues that Nguyen fails to establish that the pull wire 10 is not part of an implantable occlusion device configured to be released in an aneurysm. However, Nguyen discloses in [0114] that “the ALTC device can…maintain…within the working range to retrieve and capture foreign or otherwise unwanted materials within the body, including the vascular system”. Nguyen further discloses in [0115] that “pull wire 10… can position the ALTC device at a desired location within the body lumen”. The language as recited “configured to be released in an aneurysm” does not impose a structural difference between the claimed invention and Nguyen’s device. There would not be anything precluding a user to place Nguyen’s device in an aneurysm, as it is sized for the vasculature that must be passed to get the device into the aneurysm. . 
With respect to claim 45, applicant argues Johnson fails to disclose, “a support structure configured to be released in the aneruysm” as recited in amended claim 45. However, examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all the structural requirements of the claimed invention as discussed previously and herein. Applicant argues that Johnson fails to establish that the sheaths 906, 608 are not part of an implantable occlusion device configured to be released in an aneurysm. However, Johnson discloses in [0027] the “method includes advancing a first distal protection filter to a first location in a first blood vessel…deploying the first distal protection filter at the first location;…manipulating a second distal protection filter to a second location in a second blood vessel,…performing a procedure in a portion of the vasculature”. Johnson further discloses in [0092] that “the outer sheath 910 can have a curved, deflecting, steerable distal tip portion 912 adapted to aid in navigating the curvature of the vasculature”. The language as recited “configured to be released in an aneurysm” does not impose a structural difference between the claimed invention and Johnson’s device. There would not be anything precluding a user to place Johnson’s device in an aneurysm, as it is sized for the vasculature that must be passed to get the device into the aneurysm. Thus, it is the examiner’s position that the prior art of record, Johnson, teaches the claim limitations as recited in amended claim 45. 
Applicant’s arguments with respect to claim 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims and changing the scope thus a new rejection is applied below. 
Applicant’s arguments, see page 5, filed 12/23/2021, with respect to the rejection(s) of claim(s) 51-53 under 102 have been fully considered and are persuasive. Therefore, the rejection has been Wallace et al 2016/0324668.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 45-47 and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. US PG Pub [2017/0165046].
With respect to Claim 45, Johnson discloses: (Figures 9A-9D) An implantable occlusion device (device 900), the occlusion device comprising: a support structure configured to be released in an aneurysm (Examiner notes that the device is capable of being placed within a vasculature system, see [0027] and [0092], and thus, can be configured to be placed inside an aneurysm as it is sized to move through the vasculature to get to the aneurysm), the support structure comprising a wire (sheaths 906, 908), the support structure comprising a proximal end and a distal end (See annotated figure below); and a plurality of mesh components longitudinally spaced along the support structure (filters 902 and 904; see also paragraphs 104-105), each mesh component comprising a porosity (…both the first distal protection filter and the second distal protection filter include a plurality of pores, [0015, 104-105]), …self-expanding frames of both the first distal protection filter and the second distal protection filter, [0019]).
  
    PNG
    media_image1.png
    217
    559
    media_image1.png
    Greyscale

Johnson discloses an occlusion device as claimed. The intended use recited in the preamble, “for filling an aneurysm”, has been considered but deemed not to impose any structural difference between the claimed invention and Johnson’s device. Johnson’s device is structured as claimed and thus us capable of being used for filling an aneurysm as claimed if so desire. 
With respect to Claim 46, Johnson discloses: The occlusion device of Claim 45, wherein each of the plurality of mesh components comprises a disc (See figure 9D, the proximal filter 902 and the distal filter 904 can be made from a frame 932, 934 having a proximal loop 936, 938, a distal loop 940, 942, [0096]) having a conical shape in the uncompressed state, the conical shape comprises an apex and an open end (See annotated figure below, loops 940 and 938), the apex of the disc being attached to the support structure (See figure 9A).  

    PNG
    media_image2.png
    217
    559
    media_image2.png
    Greyscale

With respect to Claim 47, Johnson discloses: The occlusion device of Claim 45, wherein the plurality of mesh components comprises a first disc and a second disc (Figures 9D, the proximal filter 902 and the distal filter 904 can be made from a frame 932, 934 having a proximal loop 936, 938, a distal loop 940, 942, [0096]), each of the first disc and the second disc having a conical shape in the uncompressed state, the conical shape comprising an apex and an open end (See figure 9A).  
With respect to Claim 49, Johnson discloses: The occlusion device of Claim 47, wherein the apex of the first disc is oriented in an opposite direction from the apex of the second disc (See figures 9A or 9B).  
With respect to Claim 50, Johnson discloses: The occlusion device of Claim 47, wherein the apex (See annotated figure below) of the second disc is configured to be positioned in a neck of the aneurysm (Examiner understands that there’s no additional structure recited and therefore the apex is structured as claimed and the apex capable of being positioned in the neck of an aneurysm as claimed).  

    PNG
    media_image2.png
    217
    559
    media_image2.png
    Greyscale


Claim(s) 35, 38-41 and 51-52, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. US PG Pub [2016/0324668]. 
With respect to Claim 35, Wallace discloses: An implantable occlusion device (100) for filling an aneurysm (…a vaso-occlusion system for occluding an aneurysm, [0010]), the occlusion device comprising: a support structure (114, 106) configured to be released in the aneurysm, the support structure comprising a wire (…bonded to the inner coil member 106, which itself is attached to a pusher wire 114, [0030]); and a plurality of mesh components (braid 102) (Examiner understands a mesh to be a weblike pattern or interlaced structure and thus a braided section would be an equivalent), each mesh component comprising a porosity (See pores through braids 102 in Figure 1), each mesh component comprising a first end portion and a second end portion (See annotated figure below), the first end portion being attached to the support structure (bonded braid section 112) (…each braided portion having at least one end (typically a proximal end) bonded to an elongate central member (e.g., coil 106, [0029]) and the second end portion being a free end (See annotated figure below), each mesh component extending from the support structure (See Figure 1), wherein each mesh component is configured to transition between a compressed state and an uncompressed state (Each of the outer braided tubular members may have a collapsed configuration when held within the delivery catheter, and expands to an expanded configuration having a diameter of greater than 1.5 times the diameter of the inner member at a distal end of each of the outer braided tubular members when released from the delivery cannula, [0007]), and wherein in the compressed state, each mesh component is wrapped around the support structure (Each of the outer braided tubular members may have a collapsed configuration when held within the delivery catheter, [0007]) (Examiner interprets “wrap around” under BRI which means to cover or enclose around. Braided tubular members will enclose support structure 106 when held within the delivery catheter in the collapsed configuration).
[AltContent: textbox (See arrows in figure to the left. Arrows point to proximal and distal ends of mesh components. 
Dashed arrows point to the free end of the mesh components. )]
    PNG
    media_image3.png
    184
    567
    media_image3.png
    Greyscale

With respect to Claim 38, Wallace discloses: The occlusion device of Claim 35, wherein the support structure comprises a coiled region (inner coil member 106).
With respect to Claim 39, Wallace discloses: The occlusion device of Claim 35, wherein the support structure comprises a straight region (Examiner understands that the coiled region 106 includes a substantially straight region between the two braid members (mesh components)).
Claim 40, Wallace discloses: The occlusion device of Claim 35, wherein each mesh component is attached to the support structure by adhesive, welding, or soldering (bonded braid section 112) (…shrinking (e.g., as in shrink-wrap fitting), bonding, or otherwise attaching a reinforcing thin metallic or polymeric film around the transition section 110, [0031]).
With respect to Claim 41, Wallace discloses: The occlusion device of Claim 35, wherein each mesh component is mechanically attached to the support structure (…shrinking (e.g., as in shrink-wrap fitting), bonding, or otherwise attaching a reinforcing thin metallic or polymeric film around the transition section 110, wherein the film may cover the whole surface area of the braid section 110, or only a portion thereof, [0031]).

With respect to Claim 51, Wallace discloses: (Figure 1, device 100) A method of deploying an occlusion device into an aneurysm (…a vaso-occlusion system for occluding an aneurysm, [0010]), the method comprising: advancing a delivery system carrying the occlusion device to the aneurysm (…a vaso-occlusion system for occluding an aneurysm includes a delivery catheter having a delivery lumen extending therethrough, a pusher member at least partially extending through the delivery lumen, [0010]), the occlusion device comprising a support structure (114, 106) and a plurality of mesh structures (braid 102) (Examiner understands a mesh to be a weblike pattern or interlaced structure and thus a braided section would be an equivalent) extending from the support structure, the plurality of mesh structures wrapped around the support structure in a constrained configuration when loaded in the delivery system (Each of the outer braided tubular members may have a collapsed configuration when held within the delivery catheter, [0007]); deploying the occlusion device from the delivery system and into the aneurysm (FIG. 1 depicts an exemplary pushable, distally-open, vaso-occlusive device, including a plurality of braid members adhered to an elongate central coil member, which is pushable through a delivery lumen of a delivery catheter for implantation within a vascular malformation, such as a brain aneurysm, [0013]), causing each of the plurality of mesh structures to unfold from the constrained configuration to an expanded configuration (…a vaso-occlusive device loaded within the delivery lumen, the vaso-occlusive device comprising an expandable braid formed out of a plurality of elongate braid filaments, [0010]) to enhance an occlusive surface area per unit length of the support structure; and releasing the occlusion device from the delivery system (Each of the outer braided tubular members may have a collapsed configuration when held within the delivery catheter, and expands to an expanded configuration having a diameter of greater than 1.5 times the diameter of the inner member at a distal end of each of the outer braided tubular members when released from the delivery cannula, [0007]).  
With respect to Claim 52, Wallace discloses: (Figure 1) The method of Claim 51, wherein advancing the delivery system comprises advancing the delivery system through a curved region in the vasculature (FIG. 1 depicts an exemplary pushable, distally-open, vaso-occlusive device, including a plurality of braid members adhered to an elongate central coil member, which is pushable through a delivery lumen of a delivery catheter for implantation within a vascular malformation, such as a brain aneurysm, [0013]) (Examiner understands that in order to implant the device within vascular malformations the delivery system must be capable of advancing through curved regions of the vasculature.), the curved region having an inner radius and an outer radius (Examiner understands this is inherent as the device will be moving within a delivery device, which inherently has an inner and outer radius), a first portion of the mesh structure expanding along an axis of bending along the outer radius and a second portion of the mesh structure contracting along the axis of bending along the inner radius (Examiner understands that because the elongate inner member is a coil, [0070] it is capable of being steered as well as navigate within the curved vasculature, the device must be capable of contract and expanding along bends in order to successfully enter the patient).
Claim 54, Wallace discloses: The method of Claim 51, wherein in the expanded configuration, each of the plurality of mesh structures forms a conical configuration (See Figure 1) (Examiner understands conical to mean having a cone-shape. Figure 1 demonstrates a closed end and a flared end which gives the mesh components a closed con).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. [2016/0324668] in further view of Kealy et al. WO 2017/106567.

With respect to Claim 53, Wallace discloses: The method of Claim 51.
Wallace fails to disclose: wherein deploying the occlusion device comprising positioning a bottom portion of the occlusion device at a neck portion of the aneurysm and a remaining 
Within the same field of implantable devices, Kealy teaches: (Figures 6A and 6B; support structure, device body 604/wire structure 312; plurality of mesh components, mesh 100 covering 602 and 316) wherein deploying the occlusion device comprising positioning a bottom portion (umbrella structure 602) of the occlusion device at a neck portion of the aneurysm and a remaining portion (mircospheroids 316) of the occlusion device within a sac volume of the aneurysm (See Figure 6B).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device of Wallace to be deployed at a neck portion of the aneurysm and a remaining portion within the sac for the purpose of the bottom portion may cover the neck while facilitating regrowth of the vessel wall while the remaining portion within the sac can further limit intrasaccular blood flow and provide a scaffold for tissue ingrowth and blood clotting reaction, [Kealy, 0065]. 
	
With respect to Claim 42, Wallace discloses: The occlusion device of Claim 35.
Wallace fails to disclose: wherein each mesh component is formed from a monolithic film.
Within the same field of implantable devices, Kealy teaches: (Figures 6A and 6B; support structure, device body 604/wire structure 312) wherein the mesh component (thin-film mesh 100) is formed from a monolithic film (…the thin-film mesh may be a thin- film Nitinol (TFN) mesh composed of Nitinol (i.e., Nickel Titanium), [0032]) (Device body 604 includes wire structure 312 (as shown in Fig. 3A, not shown in Fig. 6A) covered with thin-film meshes 100 such that each of microspheroids 316 includes an expanded part of wire structure 3 12 covered with thin-film mesh 100, [0059]).  
. 

Claims 36 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US PG Pub [2016/0324668].
With respect to Claim 36, Wallace discloses: The occlusion device of Claim 35.
Wallace fails to teach the component of Figure 1 wherein each mesh component forms a coil in the uncompressed state.
Within the same field of vaso-occlusive devices, Wallace teaches: (Figure 4; support structure, 406; mesh component, 408) wherein each mesh component forms a coil in the uncompressed state (…the main braid section 402/502, along with the respective proximal (helically wound) flexible transition section 410/510 may be concentrically placed around the coil 406/506, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mesh component of Wallace’s Figure 1 to form a coil as taught in Wallace’s Figures 4 for the purpose of having a flexible junction which would make it easier to maneuver the braided portions through the vasculature along the support structure, [Wallace, 0034]. 
	
With respect to Claim 55, Wallace discloses: The method of Claim 51.

Within the same field of vaso-occlusive devices, Wallace teaches: (Figure 4 or 5; support structure, 406/506; mesh component, 408/508) wherein in the expanded configuration, each of the plurality of mesh structures forms a coil (…the main braid section 402/502, along with the respective proximal (helically wound) flexible transition section 410/510 may be concentrically placed around the coil 406/506, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mesh structure of Wallace’s Figure 1 to form a coil as taught in Wallace’s Figures 4 for the purpose of having a flexible junction which would make it easier to maneuver the braided portions through the vasculature along the support structure, [Wallace, 0034]. 

	

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US PG Pub [2017/0165046]  in view of Michael et al. US PG Pub [2001/0044634].
With respect to Claim 48, Johnson discloses: The occlusion device of Claim 47. 
Johnson fails to teach: wherein the open end of the second disc has a larger diameter than the open end of the first disc.  
Within the same field of occlusive devices Michael teaches: (See Figures 4A and 4B, support structure, guide wire 2 and 12; mesh components, filter 4 and 14) wherein the open end of the second disc has a larger diameter than the open end of the first disc (…filter 14 has an expanded diameter at least slightly greater than filter 4, [0063]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mesh components of Johnson to have an open end of one disc to be larger than the other, as taught by Michael, for the purpose of efficient collecting of any debris produced by the operation performed so that it is kept away from its line of contact with the blood, [Johnson, 0064].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. an occlusion device for a left atrial appendage. Document C discloses a self-expanding mesh material with a core wire between the meshes. Document D discloses a left atrial appendage occluder with two mesh sections. Document E discloses a coiled shaped occlusion device. Document F discloses a 3D mesh hybrid that is formed primarily of a thin film.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771